Citation Nr: 1144391	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  08-32 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional cardiovascular disability as a result of VA treatment in January 2007. 



REPRESENTATION

Appellant represented by:	Shana M. Dunn, Attorney at Law



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).

The Veteran performed active military service from August 1952 to August 1955.

This appeal arises to the Board of Veterans Appeals (Board) from an October 2007-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, that in pertinent part denied compensation under 38 U.S.C.A. § 1151 for claimed additional cardiovascular disability as a result of VA treatment in January 2007.

By decision of June 2010, the Board denied the claim; however, in November 2010, the United States Court of Appeals for Veterans Claims (hereinafter: the Court) vacated the Board's June 2010 decision and remanded the matter to the Board for compliance with concerns raised in a Joint Motion for Remand.  In March 2011, the Board remanded the claim for additional development.  


FINDINGS OF FACT

1.  VA hospitalized the Veteran on January 5, 2007, because of a very weak heart. 

2.  The Veteran momentarily passed-out on January 15, 2007, in the hospital, due to cardiac arrest.  

3.  VA implanted a defibrillator/pacemaker on January 18, 2007, which has precluded driving a car, which has reportedly precluded the Veteran's employment. 

4.  The medical evidence reflects that the Veteran's weak heart condition necessitated a defibrillator/pacemaker; the medical evidence does not attribute the need for a defibrillator/pacemaker to an episode of passing-out in the VA hospital on January 15, 2007.  

5.  The VA-implanted defibrillator/pacemaker is not faulty; it is operating normally.  


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 as a result of VA treatment in January 2007 are not met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his attorney of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, adequate notice was sent to the claimant in March 2007. 

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA out-patient treatment reports.  A medical opinion was obtained.  Neither the claimant nor his attorney has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

§ 1151 Compensation

In March 2007, the Veteran requested compensation under 38 U.S.C.A. § 1151 for disability claimed due to VA hospital treatment.  

Under § 1151, a claimant must show an additional disability that is proximately due to VA hospital care, medical or surgical treatment, or VA examination.  For claims filed on or after October 1, 1997, a claimant must also show that the proximate cause of the additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the hospital care, medical or surgical treatment, or examination.  Alternatively, for claims filed on or after October 1, 1997, a claimant may show that he/she suffers from additional disability or death which was caused by VA hospital care, medical or surgical treatment or examination; and that the proximate cause of the additional disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151 (a) (1) (A) and (B) (West 2002 & Supp 2011); 38 C.F.R. § 3.361 (2011); VAOPGCPREC 40-97.

In determining whether additional disability exists, the physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  Compensation will not be payable for the continuance or natural progress of diseases or injuries for which the hospitalization or treatment was authorized.  38 C.F.R. § 3.361(b).

It is necessary to show that additional disability actually resulted from such disease, or that an injury or an aggravation of an existing disease or injury was suffered as a result of hospitalization or medical treatment and is not merely coincidental therewith.  The mere fact of aggravation, alone, will not suffice to make the disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospitalization, medical or surgical treatment, or examination.  38 C.F.R. § 3.361 (c) (1).

The claimed additional disability to be addressed is the surgical implantation of a defibrillator/pacemaker.  The Board must discuss whether this represents additional disability and if so, whether it is due to VA hospitalization or medical treatment and not merely coincidental therewith.  If such is shown, then the Board must determine whether the proximate cause of additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the hospital care, medical or surgical treatment, or examination, or, whether the proximate cause of the additional disability was an event which was not reasonably foreseeable. 

The Veteran was hospitalized in January 2007 at the Madison, Wisconsin, VA Medical Center.  A January 18, 2007, hospital assessment report notes that the Veteran had been admitted with ischemic cardiomyopathy, moderate aortic stenosis, severe renal disease, and worsening heart failure.  The report notes that he had an episode of cardiac arrest due to hypokalemia and due to reduced left ventricle systolic function.  A January 18, 2007, addendum report notes that after an evaluation, the Veteran was cleared for a pacemaker and that this pacemaker has been surgically implanted.  

In March 2007, the Veteran claimed compensation under 38 U.S.C.A. § 1151 for additional disability due to cardiac arrest and its residuals.  In April 2007, he reported that he was not allowed to drive for six months following the January 18, 2007, implantation of the defibrillator/pacemaker.  He reported that because he cannot drive, he lost his job.  

In August 2007, a VA physician noted that the Veteran had been hospitalized for congestive heart failure since January 5, 2007.  On January 15, 2007, the Veteran had a syncope episode with ventricular tachycardia, but he recovered after 45 seconds of cardiopulmonary resuscitation.  The physician noted that hypokalemia (low potassium) is a known complication of diuretic therapy, which is used to treat congestive heart failure.  The physician concluded, "The real reason for his cardiac arrest is the weak heart."  

In December 2007, a VA physician reviewed the case and reported that in January 2007, a diuretic that was used to treat congestive heart failure had caused hypokalemia that caused an episode of ventricular tachycardia.

In an April 2008 notice of disagreement, the Veteran reported that prior to January 15, 2007, there was no plan to implant a defibrillator/pacemaker.  He claimed additional disability due to VA carelessness and negligence.  

A joint motion for remand requests that the Board discuss whether the defibrillator/pacemaker that was implanted in January 2007 is a defective unit, and, if so, if this in itself represents carelessness or negligence on the part of VA.  The motion also calls for the Board to discuss whether the Veteran's passing-out episode on January 15, 2007, was the result of VA negligence.  

In May 2011, a VA electrophysiologist (an M.D.) reported that the defibrillator/pacemaker has no known defect and is working normally.  The physician recommended not replacing the unit as long as it continues to work normally.  The physician opined that the Veteran has no additional cardiovascular disability related to VA care in January 2007.  The physician stated that the Veteran had not had a "heart attack" in January 2007, and that since the implant, the defibrillator/pacemaker has twice saved the Veteran's life. 

The VA electrophysiologist explained that the hypokalemia episode did not result in additional disability.  The physician reported that the potassium monitoring that was afforded the Veteran in January 2007, "... was appropriate for his degree of associated kidney disease."  

The VA electrophysiologist further explained that implantation of the defibrillator/pacemaker was necessitated by the Veteran's "very weak heart."  The degree of heart disability is reflected in the current ejection fraction, which is less than 20 percent.  Implantation of the defibrillator/pacemaker had already been planned prior to January 15, 2007, and therefore was not precipitated by the January 15, 2007, passing-out episode, according to the physician.  

Comparing the Veteran's health prior to the January 15, 2007, passing-out episode to his health since then, the Board can find no additional disability.  He had been admitted to the hospital on January 5, 2007, with a very weak heart that needed a defibrillator/pacemaker, and he did receive that device on January 18, 2007.  While the device has precluded driving an automobile, which admittedly has cost the Veteran his job, this unfortunate result is not due to VA care.  Rather, it is due to "a very weak heart."  Therefore, the loss of driving privileges is coincidental with his medical treatment, not due to VA medical treatment.  

Moreover, as explained by the VA electrophysiologist, the device that was implanted had no known defect at the time it was implanted and it continues to function normally.  Therefore, the device that was implanted in January 2007 is not defective, contrary to the Veteran's allegation, nor does its use represent carelessness or negligence on the part of VA.  

Because the evidence does not show additional disability that is proximately due to VA hospitalization or medical treatment, the claim for § 1151 compensation must fail.  After considering all the evidence of record, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Compensation under § 1151 must therefore be denied.  





ORDER

Compensation under 38 U.S.C.A. § 1151 for claimed additional cardiovascular disability as a result of VA treatment in January 2007 is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


